Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 19, 1964, convicting him of robbery in the first degree, grand larceny in the first degree, and assault in the second degree (two counts), upon his plea of guilty, and sentencing him to a term of 10 to 15 years on the robbery count, 5 to 10 years on the grand larceny count and 2% to 5 years on the assault counts, with execution of sentence suspended on the grand larceny and assault counts. Judgment affirmed. Absent the power to reduce the sentence below the minimum fixed by statute on the robbery count (Penal Law, § 2125; Code Crim. Pro., § 543), we have considered suspending the execution of the sentence on that count, but find no factual justification therefore either in the probation report or in the circumstances of this case.
Beldoek, P, J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.